Citation Nr: 1752822	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to June 1966.  He also had additional service in the United States Air Force Reserve (USAFR or Reserve) from March 1967 to April 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Travel Board hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2011, the Board remanded the case for further evidentiary development.  The case was returned to the Board in July 2014, when the Board denied the Veteran's claim for lumbar spine disability.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Veteran's representative and VA General Counsel filed a joint motion for remand (JMR).  The Court granted the JMR that same month, vacating the July 2014 Board decision and remanding the matter for additional proceedings consistent with the JMR. 

In September 2015, the Board remanded the case to obtain an addendum opinion, which was associated with the claims file in December 2015.  In September 2016, the Board denied the Veteran's claim for lumbar spine disability.  The Veteran filed an appeal to the Court.  In June 2017, a new JMR was filed and in July 2017, the Court granted, vacating the 2016 Board decision and remanding it for additional proceedings consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the 2017 JMR, the claim must be remanded in order to obtain a new addendum opinion regarding whether the Veteran's currently diagnosed low back disability, including lumbar degenerative disc disease and spinal stenosis, is etiologically related to the reported injury sustained while jumping off of an aircraft wing.  The last VA opinion considered whether the Veteran's current back pain is etiologically related to the in-service injury and, the Court has determined that the opinion required regarding the etiology of the currently diagnosed disabilities.

All outstanding records of ongoing VA treatment should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2. Then, provide the Veteran with a VA examination with a qualified physician to determine whether any current low back disability is related to service.  

The claims folder must be provided to and reviewed by the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability, to include lumbar spine degenerative disc disease and spinal stenosis, had onset in service or is otherwise related to a disease or injury in service, including the fall off of the aircraft wing during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




